Citation Nr: 0722154	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 1, 2002 for 
a grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1971 until 
June 1972, April 1975 until April 1978, and February 1980 
until August 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and April 2003 rating decisions 
rendered by the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA) in which the 
veteran's claim of entitlement to service connection for 
hepatitis C was granted and the RO assigned an effective date 
of August 22, 2001 for the award of service connection, but 
corrected that date to August 1, 2002.  


FINDINGS OF FACT

1.  On August 1, 2002, the veteran filed a claim for service 
connection for hepatitis C.

2.  In a March 2003 rating decision, the RO granted service 
connection for hepatitis C, effective August 22, 2001.

3.  An April 2003 rating decision corrected the effective 
date for the grant of service connection for hepatitis C to 
August 1, 2002, the actual date of receipt of the claim.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
August 1, 2002 for the grant of service connection for 
hepatitis C.  38 U.S.C.A. §§ 5103, 5107(b), 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

The applicable statute and regulation provides that the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation based 
on direct service connection shall be the day following the 
veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. §§ 3.1(p), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
In determining when a claim was received, the Board must 
review all communications in the claim's file that may be 
construed as an application or claim.  38 U.S.C.A. § 7104(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board notes that on August 1, 2002 the veteran filed a 
claim for service connection for hepatitis C.  In March 2003, 
the RO granted service connection and assigned an effective 
date of August 22, 2001, for that award of service 
connection, based on medical evidence regarding the date of 
diagnosis of that disorder at the Birmingham VA Medical 
Center.  In April 2003, the RO corrected the effective date 
to August 1, 2002.  The veteran asserts that he has suffered 
from hepatitis since the 1970s and should at least be granted 
an effective date of August 22, 2001.  

As previously stated, the effective date of an award of 
disability compensation based on direct service connection 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
Since there is no other communication of record asserting a 
claim for hepatitis C, there is nothing in the record to 
support a finding that the veteran submitted a claim earlier 
than August 1, 2002.  

Wile the evidence substantiates the veteran's contention that 
a diagnosis of hepatitis C was assigned prior to August 1, 
2002, nevertheless, the statute does not allow a grant of 
service connection for a disorder prior to the date of 
receipt of the claim for service connection for the disorder 
at issue, except in the limited circumstance of submission of 
a claim within one year following a veteran's service 
discharge.  The record establishes that this case does not 
fit within that exception.  

The medical records reflecting the veteran's diagnosis of 
hepatitis C were not submitted to VA until after August 1, 
2002, so those records cannot be considered a claim for 
benefits until submitted.  38 C.F.R. §§ 3.151, 3.155, 3.157.  
The statute does not authorize the Board to grant an 
effective date prior to the submission of a formal or 
informal claim, regardless of the date of diagnosis of 
hepatitis C.  The evidence establishes that the claim was 
submitted on August 1, 2002, and that is the earliest date 
which VA is authorized to assign as the effective date for 
the award of service connection for hepatitis C.  

Consideration has been given to the doctrine of reasonable 
doubt in this case.  However, the pertinent facts are not in 
dispute, and the matter involved is legal in nature as 
opposed to factual.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Aug. 2002, Dec. 2004).  Although the initial 
AOJ decision was made prior to the veteran having been fully 
informed of the VCAA, full compliance was accomplished prior 
to the final adjudication by the RO.  See Medrano v. 
Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).  As 
such, VA fulfilled its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, the 
appealed March 2003 rating decision clearly indicates that 
the veteran had been assigned a specific disability 
evaluation for his service connected disorder and also 
indicates that an effective date for the evaluation had also 
been established.  Therefore, the Board finds no lapse in 
compliance with Dingess/Hartman.  

In particular, since this claim must be decided as a matter 
of law based on the date of actual receipt of the claim for 
service connection for hepatitis C, and that application is 
of record, no further notice or development of the claim 
would be effective to change either the law or the sole fact 
relevant to the appeal, since that fact is, as noted, of 
record.  Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision.  

Because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an effective date earlier than August 1, 2002 
for a grant of service connection for hepatitis C is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


